Citation Nr: 1236056	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to increases in the "staged" ratings (of 30 percent prior to October 5, 2011, and 50 percent from that date) assigned for the Veteran's bilateral hearing loss.

2.  Entitlement to increases in the "staged" ratings (of 10 percent prior to October 5, 2011, and 60 percent from that date) assigned for the Veteran's multiple lipomatosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to March 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for multiple lipomatosis, rated 0 percent, effective March 5, 2008 (the Veteran's date of claim) and continued a 30 percent rating for bilateral hearing loss.  An interim, October 2009, rating decision increased the rating for multiple lipomatosis to 10 percent, also effective March 5, 2008.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In August 2011, the Board remanded this case for additional development.  In August 2012, another interim RO rating decision increased the rating for multiple lipomatosis to 60 percent effective October 5, 2011, and increased the rating for bilateral hearing loss to 50 percent effective October 5, 2011.

The Board finds that there has been compliance with the directives of the Board's August 2011 remand with regard to the hearing loss issue decided herein.  In this regard, the Board notes that the pertinent new medical records have been associated with the claims file, including the May 2011 audiological testing results that had been specifically sought.  The Board also notes that the Veteran was afforded a new adequate VA audiological examination in October 2011, and the report of examination is of record.

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found no further pertinent evidence beyond what is discussed in this decision.  
The matter of in the ratings assigned for the Veteran's multiple lipomatosis is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to October 5, 2011, the Veteran's right ear hearing acuity was no worse than Level II and his left ear hearing acuity was Level XI.

2.  From October 5, 2011, the Veteran's right ear hearing acuity has not been worse than Level VI and his left ear hearing acuity has been Level XI.


CONCLUSION OF LAW

Ratings for bilateral hearing loss in excess of 30 percent prior to October 5, 2011, and/or in excess of 50 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400(o), 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the March 2008 notice also informed him of disability rating and effective date criteria.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he is prejudiced by a notice defect  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in March 2008, March 2009, and October 2011.  A review of the examination reports shows that they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. §  1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied. 38 C.F.R. § 4.86(b).

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed above, "staged ratings" are already in effect for the Veteran's hearing loss.  The Board's analysis in this case has further considered whether additional "staged ratings" are warranted at any time during the appeal period, but finds no basis for any revision of the currently assigned ratings.

The Veteran's claim seeking an increased rating for bilateral hearing loss was received on March 5, 2008.  For the period prior to October 5, 2011, the hearing loss has been assigned a 30 percent rating.  For the period from October 5, 2011, it is assigned a 50 percent rating.

On March 2008 VA audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
X
40
55
60
60
LEFT
X
55
100
105+
100

The average puretone thresholds were 54 decibels in the right ear and 90 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 28 percent in the left ear.  The Veteran described experiencing difficulty hearing in all listening situations.  The examiner diagnosed mild conductive hearing loss through 1000 Hz, becoming a moderate to moderately-severe sensorineural hearing loss at 2000 through 4000 Hz in the right ear, and mild to profound sensorineural hearing loss at 500 through 4000 Hz in the left ear.  Under Table VI, the hearing acuity shown constitutes Level II hearing in the right ear and Level XI hearing in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would be characterized as Level VIII hearing, and application of Table VI (establishing Level XI hearing) is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under Code 6100.  The Veteran is already in receipt of a 30 percent disability rating for hearing loss for this period.  Thus, this examination report's audiometric data does not provide a basis for assigning any increased disability rating for the Veteran's hearing loss disability.

On March 2009 VA audiological evaluation, puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
X
35
55
60
65
LEFT
X
55
100
105+
100

The average puretone thresholds were 54 decibels in the right ear and 90 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 18 percent in the left ear.  The Veteran described difficulty hearing causing misinterpretation of what his wife says to him.  The examiner noted that such difficulty could impact occupational activities.  The examiner diagnosed sensorineural hearing loss in both ears, normal to moderately severe for the right and moderate to profound for the left.  Under Table VI, the shown hearing acuity constitutes Level II hearing in the right ear and Level XI hearing in the left ear.  The exceptional pattern of hearing loss contemplated by 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would be characterized as Level VIII hearing, and application of Table VI (establishing Level XI hearing) produces a result more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under Code 6100.  The Veteran is already assigned a 30 percent rating for hearing loss for this period.  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the Veteran's hearing loss disability.

On May 2011 VA audiological consultation  puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
X
45
65
70
70
LEFT
X
60
100
110
110
[The examination was not conducted for rating purposes.]

The average puretone thresholds were 63 decibels in the right ear and 95 decibels in the left ear.  [Notably, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometry results are conveyed in a straightforward graph, the Board found that it, as the finder of fact, could interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).]  

Under governing regulation, testing of hearing acuity for VA rating purposes must meet specific requirements (to include speech discrimination testing in a controlled setting using a Maryland CNC word list); there is no indication in the record that the May 2011 VA evaluation included speech discrimination testing.  [The Board notes that as the puretone threshold testing did not reveal an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) in the right ear, rating that ear based on puretone thresholds alone would be inappropriate.  And while the audiometry reflects an exceptional pattern of hearing impairment in the left ear, application of Table VIA establishes a Level VIII hearing acuity in that ear, a result less favorable than shown by any other audiometry throughout the evaluation period.]  

On October 2011 VA audiological evaluation, puretone thresholds were:

HERTZ
500
1000
2000
3000
4000
RIGHT
X
45
65
60
65
LEFT
X
55
100
105+
100

The average puretone thresholds were 59 decibels in the right ear and 90 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 20 percent in the left ear.  The examiner explained that the Veteran's hearing loss would likely impact both his occupational and social functions, however, the examiner found that this impairment would not preclude gainful employment if the Veteran chose to pursuit it; the examiner discussed that the Veteran benefitted from hearing aid devices enabling him to better participate in conversations and social situations.  The examiner diagnosed sensorineural hearing loss in both ears.  Under Table VI, the shown hearing acuity constitutes Level VI hearing in the right ear and Level XI hearing in the left ear.  The exceptional pattern of hearing loss contemplated by 38 C.F.R. § 4.86(a) is shown for the left ear.  However, under Table VIA, the left ear hearing acuity would be characterized as Level VIII hearing; application of Table VI (establishing Level XI hearing) is more favorable to the Veteran in this case.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 50 percent rating under Code 6100.  The Veteran is already assigned a 50 percent rating for his hearing loss for this period.  Thus, this examination's audiometric data do not provide a basis for increasing the rating.

The VA audiological examinations from March 2008, March 2009, and October 2011 are the only audiometry tests of record suitable for rating purposes.  As explained above, the March 2008 and March 2009 VA examination reports show hearing acuity that warrants no increase in the 30 percent disability rating currently assigned for the period prior to October 5, 2011 under 38 C.F.R. § 4.85, Table VII.  As also explained above, the October 2011 VA examination report shows hearing acuity that warrants no increase in the 50 percent rating currently assigned for the period from October 5, 2011 under 38 C.F.R. § 4.85, Table VII.

In statements received in March 2008, the Veteran's spouse and son relate that they have noticed the Veteran's hearing problems growing progressively worse with increasing instances of the Veteran being unable to correctly understand their spoken words.  The Veteran's own statements and contentions in this case assert the same perception.  The Veteran and his spouse reiterated such testimony at the June 2011 Board hearing.

Regarding the lay assertions that the Veteran's hearing impairment is more severe than reflected by the ratings currently assigned, the Board acknowledges that the lay statements are competent to testify as to symptoms the Veteran experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as laypersons, the Veteran and his family members are not competent to establish the level of the Veteran's hearing disability by their own opinions.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in no increase in the ratings currently assigned.  See Lendenmann, 3 Vet. App. at 349.  As is explained above, the competent (medical) evidence of record does not show that an increased rating is warranted.

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted in the VA audiological evaluations, and also self-reported by the Veteran, i.e., difficulty hearing and distinguishing words in occupational situations, is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for bilateral hearing loss in excess of 30 percent prior to October 5, 2011, and/or in excess of 50 percent from that date are denied.




REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

Concerning the ratings for multiple lipomatosis, after much consideration the Board finds that the evidence of record remains insufficient for rating purposes at this time.  The Veteran's multiple lipomatosis is/has been described as featuring numerous benign growths beneath the skin.  The multiple lipomatosis was originally rated by analogy to the criteria in Code 7819 (for benign skin neoplasms) which provide that such disability shall be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  However, the RO has since rated the multiple lipomatosis by analogy to the criteria of Code 7806 (for dermatitis or eczema).  

The Board seeks to afford the Veteran appropriate consideration of possible entitlement to increased ratings under all potentially applicable Diagnostic Codes in this case.  The Board accepts the RO's determination that Code 7806 is applicable by analogy.  However, the Board is unable to find a basis for the further [inferred] determination that Code 7819 no longer applies; the Veteran's multiple lipomatosis was originally determined to be analogous to benign skin neoplasms requiring consideration of Code 7819 for proper assignment of a disability rating.  The multiple lipomatosis is shown by the record to feature numerous benign growths beneath the skin, and thus appears to still also warrant consideration under Code 7819 for benign skin neoplasms; this is the Code the RO originally applied and has continued to include in the current rating code designation ("7819-7806").  With no basis for excluding consideration of Code 7819 criteria, the Board cannot proceed with a final determination regarding the appropriate ratings for assignment without adequate evidence permitting consideration of the Code 7819 rating criteria.

Code 7819 provides that benign skin neoplasms shall be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or based on impairment of function.  The claim on appeal was filed prior to VA's promulgation of new regulations pertaining to the evaluation of scars, 38 C.F.R. § 4.118, Codes 7801-7805, effective October 23, 2008.  The "old" version of the rating criteria for scars is applicable in this case.  Significantly, the "old" version of Code 7804 provides that a 10 percent rating is warranted for scars that are superficial and painful on examination.  The most recent October 2011 VA dermatology examination report states that among the Veteran's numerous tumors / lipomas: "some of them are painful on pressure."  The report identifies at least 44 separate tumors / lipomas (and at least 22 additional scars associated with surgical removal of other tumors / lipomas).  An earlier March 2009 VA dermatology examination report also indicated that "some of them are painful on pressure."  These indications from VA examiners that "some" number of the pertinent lesions may be painful on examination are significant because the criteria for a 10 percent rating under "old" Code 7804 may be met for each such lesion.  However, none of the evidence currently of record provides any greater specificity as to how many of the pertinent lesions are painful on examination; the Board is unable to draw any meaningful conclusions from the indication that "some" of the lesions are painful upon pressure.  Thus, the Board is unable to complete analysis of the potential application of "old" Code 7804 in this case.

The Board additionally observes that Code 7802 (which was not changed by the October 23, 2008 revisions of the Rating Schedule criteria) provides for an additional 10 percent rating or multiple ratings for qualifying scars in different anatomical regions, and these ratings may be combined with ratings assigned under Code 7804.  The VA examination report information concerning the size / area of the numerous pertinent lesions in the various affected anatomical regions of the Veteran's body is not highly specific, although the Board may be able to draw reasonable conclusions from the findings regarding the potential assignment of ratings under Code 7802.  However, in the absence of sufficiently specific findings to properly apply "old" Code 7804, the potential combined rating from Codes 7802 and 7804 together cannot be calculated.  Accordingly, appellate review cannot be properly completed at this time.  More specific examination findings are required in order to permit application of the pertinent rating criteria, including Code 7819-7804 as in effect prior to October 23, 2008.

As this case must be remanded for more specific VA examination findings permitting application of Code 7819, the Board finds that it is also reasonable to direct the Agency of Original Jurisdiction (AOJ) to ensure that readjudication of this appeal fully contemplates all periods on appeal.  During the processing of the Board's prior August 2011 remand, the RO issued a rating decision in August 2012 which assigned a 60 percent rating for multiple lipomatosis effective from October 5, 2011, expressly on the basis of applying Diagnostic Code 7806.  The August 2012 RO rating decision cited the fact that the most recent October 2011 VA dermatology examination report shows that the multiple lipomatosis involves more than 40 percent of the Veteran's total body area (the report shows 50 to 60 percent involvement).  The rating criteria for Code 7806, which have existed throughout the duration of the time on appeal, provide in part that a 60 percent rating is warranted for pertinent disease involving more than 40 percent of the entire body; and a 30 percent rating is warranted for pertinent disease involving 20 to 40 percent of the entire body.  The RO left the 10 percent rating for the period prior to October 5, 2011 unchanged, and the RO's August 2012 rating decision and August 2012 supplemental statement of the case (SSOC) do not address the application of Code 7806 to the periods on appeal prior to October 5, 2011.  Such a discussion would appear to be essential to the necessary AOJ readjudication of the appeal as there are important findings pertinent to the criteria of Code 7806 in earlier evidence: the Board observes that the March 2008 VA examination report shows 63 percent of the total body area affected by multiple lipomatosis, and a March 2009 VA examination report shows 15 to 20 percent involvement of total body area.  During the processing of this remand, the AOJ readjudication will have the opportunity to address whether Code 7806 applies prior to October 5, 2011 and, if so, whether the criteria for any higher ratings for the skin disability on appeal are met prior to October 5, 2011.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a dermatological examination of the Veteran to determine the current severity of his service-connected multiple lipomatosis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  A complete history should be elicited, to include the types and frequency of medications that have been prescribed to treat the disability.  The examiner should note all anatomical areas where there is lipomatosis involvement, and estimate the percentage of the Veteran's entire body and of exposed areas affected by the disability.  The examiner should also specify (or at least provide an informed numerical estimate of) how many distinct lesions are painful on examination.  The examiner should also indicate whether the multiple lipomatosis involves an area or areas of 144 square inches in total, and separately whether the multiple lipomatosis involves an area or areas of 144 square inches of any single anatomical region (any single extremity, the anterior trunk, the posterior truck) and identify which anatomical regions have 144 square inches or more area involved.  Any associated functional impairment should be noted. The location and extent of scarring due to the Veteran's service-connected multiple lipomatosis should also be described.

2.  The RO should then re-adjudicate the claim, to include consideration of whether higher ratings may warranted under Diagnostic Code 7819 or Diagnostic Code 7806 during all periods on appeal.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


